Citation Nr: 0421157	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the appellant's service connected 
compensation from August 16, 1999, to May 17, 2000, due to 
incarceration by reason of felony conviction, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The appellant served on a period of active duty for training 
from June to October 1975 and served on active duty from 
February to November 1976.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  In July 1998 the appellant was convicted of multiple 
felony offenses and incarcerated in a Federal Penitentiary.

2.  The appellant appealed his felony convictions.

3.  On August 16, 1999 the appellant's felony convictions 
were reversed and the case was remanded back to the trial 
court for a new trial.

4.  On May 17, 2000 the appellant was again convicted at 
trial of multiple felony offenses.  

5.  In November 2001 the appellant's felony convictions at 
the second trial were upheld by the United States Court of 
Appeals for the Fifth Circuit.  

6.  The appellant remained incarcerated in a Federal 
Penitentiary during the period of time from August 16, 1999, 
to May 17, 2000.


CONCLUSION OF LAW

The reduction of the appellant's disability compensation to a 
ten percent evaluation effective from August 16, 1999, to May 
17, 2000, due to incarceration for a felony conviction, was 
proper.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5313 of title 38 U.S.C.A. and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  A veteran who is incarcerated in a federal, state, 
or local penal institution in excess of 60 days for 
conviction of a felony committed after October 7, 1980 and 
has a combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

The regulation at 38 C.F.R. § 3.665 reads:

(a) General.  Any person specified in paragraph 
(c) of this section who is incarcerated in a 
Federal, State or local penal institution in 
excess of 60 days for conviction of a felony 
shall not be paid compensation or dependency and 
indemnity compensation (DIC) in excess of the 
amount specified in paragraph (d) of this section 
beginning on the 61st day of incarceration.

(c) Applicability. The provisions of paragraph 
(a) of this section are applicable to the 
following persons:  (1) A person serving a period 
of incarceration for conviction of a felony 
committed after October 7, 1980.  (2) A person 
serving a period of incarceration after September 
30, 1980 (regardless of when the felony was 
committed) when the following conditions are met:  
(i) The person was incarcerated on October 1, 
1980; and  (ii) An award of compensation or DIC 
is approved after September 30, 1980.

(d) Amount payable during incarceration-- (1) 
Veteran rated 20 percent or more. A veteran to 
whom the provisions of paragraphs (a) and (c) of 
this section apply with a service-connected 
disability evaluation of 20 percent or more shall 
receive the rate of compensation payable under 38 
U.S.C. 1114(a). (2) Veteran rated less than 20 
percent. A veteran to whom the provisions of 
paragraphs (a) and (c) of this section apply with 
a service-connected disability evaluation of less 
than 20 percent (even though the rate for 38 
U.S.C. 1114 (k) or (q) is paid) shall receive 
one-half the rate of compensation payable under 
38 U.S.C. 1114(a).

38 C.F.R. § 3.655 (2003).

The facts of the case are not in dispute.  In July 1998 the 
appellant was convicted in Federal District Court of multiple 
felony charges including armed robbery, and kidnapping.  Upon 
receipt of notification of the felony convictions and the 
incarceration of the appellant, the RO reduced the 
appellant's compensation benefits in accordance with 
38 U.S.C.A § 5313 and 38 C.F.R. § 3.665.  

The appellant appealed his felony convictions, and August 16, 
1999 the appellant's felony convictions were reversed by 
United States Court of Appeals for the Fifth Circuit; the 
case was remanded to Federal District Court for a new trial.  
On May 17, 2000 the appellant was again convicted at trial of 
multiple felony offenses.  The felony convictions from the 
second trial were upheld by the United States Court of 
Appeals for the Fifth Circuit in November 2001.  The 
appellant remained continuously incarcerated in a Federal 
Penitentiary during the period of time from August 16, 1999, 
to May 17, 2000 while he was awaiting his second trial.  

The appellant's claim is that his service-connected 
disability compensation should not have been reduced for the 
period of time from August 16, 1999, to May 17, 2000.  He 
argues that during this period of time his felony conviction 
was "overturned on appeal" and that the legal requirements 
for reduction of compensation under 38 U.S.C.A § 5313 and 38 
C.F.R. § 3.665 were not met.  

The appropriate regulation does provide that if "a 
conviction is overturned on appeal, any compensation or DIC 
withheld under this section as a result of incarceration for 
such conviction (less the amount of any apportionment) shall 
be restored to the beneficiary."  38 C.F.R. § 3.665(m).  
However, the regulations also provide for resumption of 
compensation payments upon "the date of release form 
incarceration."  38 C.F.R. § 3.665(i).

The starting point in interpreting a statute is its language, 
for "if the intent of Congress is clear, that is the end of 
the matter."  Lewis v. Brown, 8 Vet. App. 287, 290 (1995) 
(quoting Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 
1993), aff'd 513 U.S. 115, 130 L. Ed. 2d 462, 115 S. Ct. 552 
(1994)).  "Determining a statute's plain meaning requires 
examining the specific language at issue and the overall 
structure of the statute."  Gardner v. Derwinski, 1 Vet. 
App. 584, 586 (citing Bethesda Hospital Ass'n v. Brown, 485 
U.S. 399, 403-05, 99 L. Ed. 2d 460, 108 S. Ct. 1255 (1988)).

According to Black's Law Dictionary 176 (5th ed. 1983) the 
word "conviction" means:

In a general sense, the result of a criminal 
trial which ends in a judgment or sentence that 
the accused is guilty as charged.  The final 
consummation of the prosecution including the 
judgment or sentence, or as is frequently the 
case, the judgment or sentence itself.  The stage 
of a criminal proceeding where the issue of guilt 
is determined.

Black's Law Dictionary also provides a second definition of 
conviction:  "Conviction" and "convicted" mean the final 
judgment on a verdict or finding of guilty, a plea of guilty, 
or a plea of nolo contendere, and do not include a final 
judgment which has been expunged by pardon, reversed, set 
aside, or otherwise rendered nugatory.

The dictionary cites to 18 U.S.C.A. § 4251 as the source of 
this second definition.  However, 18 U.S.C.A. § 4251 does not 
exist at this time as it was repealed in October 1984.  See 
P.L. 98-473, 98 Stat. 2027 (Oct. 12, 1984).  Title 38 of the 
United States Code does not provide a definition for the word 
"conviction" and any definition provided by a separate 
title would not be applicable.  Therefore, the common meaning 
of the word must be applied to the statute.  The common 
meaning provided by Black's Law Dictionary clearly indicates 
that a conviction results from the consummation of the 
prosecutions case resulting in a judgment of guilty and a 
sentencing for the crime.  The common definition does not 
include termination of the appellate process.

Regardless of the meaning for the word conviction in 38 
U.S.C.A. § 5313, this is not the operative word under this 
statute.  The plain meaning of the statute indicates that a 
person's "incarceration" based upon a conviction for a 
felony triggers a reduction in compensation benefits.  The 
plain meaning of the language of 38 U.S.C.A. § 5313 and 38 
C.F.R. § 3.665 indicates that reduction of compensation is 
triggered by the incarceration after a conviction for a 
felony, and that resumption of payments are triggered by 
release from incarceration.  

The Board finds little merit in the appellant's claim.  The 
August 1999 reversal of the appellant's conviction does not 
meet the definition of the conviction being "overturned on 
appeal" within the meaning of 38 C.F.R. § 665(m).  
Specifically, the appellant's case was remanded to the 
Federal District Court for a new trial.  At this new trial 
the appellant was convicted of the same charges as at the 
first trial.  Moreover, the appellant was not released from 
incarceration during the period of time for which he claims 
benefits, August 16, 1999, to May 17, 2000.  Because he was 
not released from incarceration, the criteria for resumption 
of payment of compensation were never met.  In fact, the 
veteran is still incarcerated in a Federal Penitentiary based 
on conviction of the same multiple felony charges.  

Based on the above analysis, the Board finds that reduction 
of the veteran's disability compensation was required under 
the provisions of 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 
for an incarceration based on a conviction of a felony 
offense for the time period August 16, 1999, to May 17, 2000 
was proper.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Accordingly, the claim challenging the reduction of the 
appellant's service connected compensation from August 16, 
1999, to May 17, 2000, due to incarceration by felony 
conviction, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 


ORDER

For the time period August 16, 1999, to May 17, 2000 the 
reduction of the veteran's service connected compensation, 
due to incarceration for a felony conviction, was proper; the 
appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



